DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stinessen (US Pub. No. 2013/0343932).
Regarding claims 1 and 8, the Stinessen reference discloses a pump (Fig. 1) comprising: 
a rotational shaft (52,52’,11); 
an impeller (8) fixed to the rotational shaft; 
a casing (1) that houses the impeller therein; 
a double mechanical seal (6); 
a seal chamber (5) that houses the double mechanical seal therein; 
an oil reservoir (23) configured to store oil; 
an oil supply line (20) providing a fluid communication between the oil reservoir and the seal chamber; 
a first oil pump (14) configured to pressurize the oil supplied from the oil reservoir and to deliver the oil to the seal chamber; 
a second oil pump (Para. [0026]) arranged in parallel with the first oil pump, the second oil pump being configured to pressurize the oil supplied from the oil reservoir and to deliver the oil to the seal chamber (Para. [0026]); 
an oil outlet line (24) coupled to the seal chamber; and 
a pressure retaining mechanism (e.g. 22 and connected components) configured to retain pressure of the oil in the seal chamber.
Regarding claim 2, the Stinessen reference discloses a system controller configured to activate the second oil pump based on a signal indicating an operation state of the first oil pump (Para. [0026]).
Regarding claim 4, the Stinessen reference discloses the pressure retaining mechanism comprises: 
a first check valve located between the first oil pump and the seal chamber (Para. [0026]); 
a second check valve located between the second oil pump and the seal chamber (Para. [0026]); 
at least one accumulator (e.g. buffer tank) located between the first and second check valves and the seal chamber; and 
a shut-off valve (42) attached to the oil outlet line.
Regarding claim 5, the Stinessen reference discloses a main power source coupled to the first oil pump (Para. [0005]); and 
a backup power source coupled to the second oil pump (Para. [0005]), wherein each of the first oil pump and the second oil pump has an electric motor as a prime mover (Para. [0005]).
Regarding claim 6, the Stinessen reference discloses a third oil pump (Para. [0026]) arranged in parallel with the first oil pump, the third oil pump being configured to pressurize the oil supplied from the oil reservoir and to deliver the oil to the seal chamber, the third oil pump having a steam turbine as a prime mover (Para. [0005]).
Regarding claim 7, the Stinessen reference discloses the pressure retaining mechanism comprises: 
a first check valve located between the first oil pump and the seal chamber (Para. [0026]); 
a second check valve located between the second oil pump and the seal chamber (Para. [0026]); 
a third check valve located between the third oil pump and the seal chamber (Para. [0026]); 
at least one accumulator (e.g. buffer tank) located between the first, second, and third check valves and the seal chamber; and 
a shut-off valve (42) attached to the oil outlet line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinessen in view of Real (US Patent No. 3,503,618).
Regarding claim 3, the Stinessen reference discloses the invention substantially as claimed in claim 1.
However, the Stinessen reference fails to explicitly disclose the second oil pump includes a steam turbine as a prime mover.
The Real reference, a fluid delivery system, discloses the use of an auxiliary steam turbine for an oil pump (Col. 2, Lines 3-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a steam turbine in the Stinessen reference in view of the teachings of the Real reference since it is a known equivalent in the art and in order to reduce operating costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675